DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/20/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-8 allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 5, KATAOKA et al. JP2009177510A (hereinafter KATAOKA; provided machine translation relied upon for the parenthetical citations presented below) is considered to be the closest prior art reference of record. KATAOKA teaches a communication monitoring apparatus (10, Fig. 1) configured to monitor communication between an optical line 
KATAOKA does not teach the signal analysis unit configured to determine whether the received signal is the downlink optical signal or the uplink optical signal based on the signal type; and determine that the unique information of the transmission source is unique information of the OLT when the received signal is the downlink optical signal and that the unique information of the transmission source is unique information of the ONU when the received signal is the uplink optical signal. Additionally, it would not have been obvious to one of ordinary skill in the art to modify KATAOKA to include such features in view of any of the cited prior art references of record.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: HIRANO et al. JP2017135461A; KOMO JP2014121009A; ITO et al. JP2008148272A; Honda et al. JP2013120117A; TAKAHASHI et al. JP2014013967A; Sackman US 2007/0242954 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692. The examiner can normally be reached Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID W LAMBERT/Examiner, Art Unit 2636